DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Listing
The claim listing filed 6/27/2022 include a typographical error indicating that claim 21 is cancelled by reciting “10-21. (Cancelled)”. Upon the next filing, the claim listing should recite “10-20. (Cancelled)” since independent claim 21 is still pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 30, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US Pat 3,352,306) in view of Schaeffer (PG PUB 2012/0109078).
Re claim 1, Hirsch discloses a catheter system (as seen assembled in Fig 1,3-12 and disassembled in Fig 2; it is noted that all reference characters cited below refer to Fig 7 unless otherwise noted) comprising: a proximal1 hub 6+7, the proximal hub comprising a body (the structure forming the entirety of hub 6+7) having a first end (to the left in Fig 3) and a second end (to the right in Fig 3) and a first unobstructed valveless internal communication lumen 10 through the body; an introducer apparatus 5 having a first end (to the left in Fig 3) and a second end (to the right in Fig 3), the introducer apparatus connected to the proximal hub (as seen in Fig 7), the introducer apparatus having a second internal communication lumen (not labeled, but seen with needle n extending therethrough in Fig 7) in communication with the first unobstructed valveless internal communication lumen (as seen in Fig 7), wherein a first portion (a left-most portion of the introducer apparatus) of the introducer apparatus is positioned within the first unobstructed valveless internal communication lumen (as best seen in Fig 7) and a second portion (the right-most portion of the introducer apparatus) of the introducer apparatus extends from the second end of the proximal hub (as best seen in Fig 3), wherein the introducer apparatus is a non-splitting sheath (“cannula” – Col 2, Line 53; as no split is disclosed in the specification nor shown in the drawings); a distal hub 13+14, the distal hub comprising a body (the structure forming the entirety of hub 13+14) having a first end (to the left in Fig 3), a second end (to the right in Fig 3), and a third internal communication lumen 18 through the body, wherein the third internal communication lumen is in communication with the first unobstructed valveless internal communication lumen (as seen in Fig 7, at least a portion of the third lumen is located within the first internal communication lumen; it is noted that Applicant’s Reply filed 9/22/2021 defines the phrase “in communication with” as meaning “within”2); and a catheter n having a fourth internal communication lumen (not labeled but seen in Fig 7), the catheter extends through the first, second, and third internal communication lumens (as seen in Fig 7) and a portion (the right-most portion of the catheter) of the catheter extends from the second end of the introducer apparatus (as seen in Fig 3; Col 3, Line 2 discloses that reference character e, as seen in Fig 3, is the sharpened end of the catheter n; Col 3, Line 69 – Col 4, Line 2), wherein the proximal hub and introducer apparatus are operable to be moved along the catheter extending24858-8617-9366.vlSERIAL NO.: 16/548,460CONFIRMATION NO.: 2577APPLICANT: TIMOTHY ALAN DUVALLATTY. REF.: 22608.004US01 through the proximal hub and introducer apparatus in a direction towards the distal hub to connect the proximal hub with the distal hub (as seen in Fig 2; Col 4, Lines 44-48 and Col 5, Lines 26-43).  Hirsch does not explicitly disclose the thickness of the introducer apparatus/non-splitting sheath and, therefore, does not explicitly disclose that the introducer apparatus/non-splitting sheath is “thin-walled” as defined by Applicant’s disclosure3.
Schaeffer, however, teaches an introducer apparatus 30 (Fig 2) in the form of a non-splitting thin-walled sheath (as seen in Fig 2, no splitting means is present nor is one disclosed in the Specification, thus rendering the sheath “non-splitting’) (Fig 2 shows and Para 34 discloses that the sheath wall is comprised of an inner layer 34, reinforcing member 38 and outer layer 36 that together form a wall thickness T2; Para 44 discloses that the inner layer 34 has a thickness of “about 0.001 inches to about 0.01 inches” and the reinforcing member 38 has a thickness of “about 0.001 inches to about 0.008 inches”, and Para 46 discloses that the outer layer 36 has a thickness of “about 0.001 inches to about 0.008 inches”; since Para 44 and 46 explicitly disclose that each of the three elements can have a thickness of 0.001 inches, the sheath wall has a thickness T2 of 0.003 inch which meets Applicant’s definition of being “thin-walled”) for the purpose of preventing kinking of the introducer apparatus while allowing it to be torqued, pushed and pulled on its way to the desired site in the body (Para 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch’s introducer apparatus/non-splitting sheath to be “thin-walled”, as disclosed by Schaeffer, for the purpose of preventing kinking of the introducer apparatus while allowing it to be torqued, pushed and pulled on its way to the desired site in the body (Para 6).
Re claim 4, Hirsch discloses that the second end of the introducer apparatus includes a tipped end 12 (best seen in Fig 12; “somewhat thinner wall tip 12”, Col 2, Line 68).  
Re claim 30, Hirsch discloses that the body of the proximal hub further comprises a flange 8 located at the first end (as seen in Fig 6,7).
Re claim 34, Hirsch as modified by Shaeffer in the rejection of claim 1 above set forth that Schaeffer teaches to provide the introducer apparatus with a wall thickness that results in it being considered a “thin-walled” sheath.  As set forth in claim 1, Shaeffer discloses that the wall thickness T2 can range from about 0.003 inches (with the minimum thickness of each of the three elements 34, 36 and 38) to about 0.026 inches (with the maximum thickness of each of the three elements 34,36 and 38). Although a wall thickness of 0.0035 inches is within this range, Schaeffer does not explicitly disclose the exact wall thickness of 0.0035 inches. Applicant discloses in Para 31 that the claimed wall-thickness reduces potential trauma to the patient’s vessels and, therefore, admits that the wall-thickness is a result effective variable. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the introducer apparatus/sheath to include a wall thickness of 0.0035 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.    
Re claim 35, Hirsch as modified by Shaeffer in the rejection of claim 1 above set forth that Schaeffer teaches to provide the introducer apparatus with a wall thickness that results in it being considered a “thin-walled” sheath. However, Schaeffer does not disclose the wall-thickness being 0.0005 inches. Applicant discloses in Para 31 that the claimed wall-thickness reduces potential trauma to the patient’s vessels and, therefore, admits that the wall-thickness is a result effective variable. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the introducer apparatus/sheath to include a wall thickness of 0.0005 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claims 3, 5, 6, 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US Pat 3,352,306)/Schaeffer (PG PUB 2012/0109078) in view of Balbierz et al. (US Pat 5,156,596).
Re claim 3, Hirsch/Schaeffer discloses all the claimed features except that the catheter includes a fifth internal communication lumen and the distal hub includes a sixth internal communication lumen and wherein the fifth internal communication lumen is in communication with the sixth internal communication lumen.  Balbierz, however, teaches a catheter system 10 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising a proximal hub 22 with a first lumen (not labeled but seen in Fig 4 as the entire interior of proximal hub 22), an introducer apparatus 28 with a second lumen 34 (seen in Fig 4 and labeled in Fig 2), a distal hub 38 with a third lumen 44 (Fig 4), a catheter 52 with a fourth lumen 90 (Fig 11), wherein the catheter additionally includes a fifth internal communication lumen 92 (Fig 11) in communication with a sixth internal communication lumen 40 (Fig 4) of the distal hub (as seen in Fig 10) for the purpose of allowing introduction and extraction of fluids through a single catheter (Col 9, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer to include a catheter with both a fourth lumen and a fifth lumen and to include a distal hub with both a third lumen and a sixth lumen, as taught by Balbierz, for the purpose of allowing introduction and extractions through a single catheter (Col 9, Lines 45-50).    
Re claim 5, Hirsch discloses that the first end of the proximal hub comprises a female slip mating portion 7 and the second end of the distal hub comprises a male slip mating assembly 13 positioned within the female slip mating portion of the proximal hub (as seen in Fig 7), but Hirsch/Schaeffer do not disclose that the female slip mating portion is a female slip luer mating portion.   Balbierz, however, teaches a catheter system 10 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising a proximal hub 22, an introducer apparatus 28, a distal hub 38 and a catheter 52 wherein a first end (to the right in Fig 5) of the proximal hub comprises a female slip luer mating portion 24 (Fig 4; Col 7, Line 65 – Col 8, Line 1) and a second end (to the left in Fig 5) of the distal hub comprises a male slip mating assembly 46 (Fig 4) positioned within the female slip luer mating portion of the proximal hub (as seen in Fig 4,5) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the female slip mating portion of the proximal hub to be a female slip luer mating portion, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).
Re claim 6, Hirsch discloses that the first end of the distal hub comprises a luer fitting (Col 3, Lines 26-31).  
Re claim 9, Hirsch/Schaeffer disclose all the claimed features except a locking collar, wherein the locking collar secures the distal hub to the proximal hub. Balbierz, however, teaches providing a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46 in Fig 3) that secures the distal hub to the proximal hub (as seen in Fig 4) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer to include a locking collar, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).
Re claim 31, Hirsch/Schaeffer disclose all the claimed features except a locking nut located on an exterior of the body of the distal hub and threaded onto the flange of the proximal hub. Balbierz, however, teaches a catheter system 10 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising a proximal hub 22 having a flange (at the proximal-most end of section 24, as seen in Fig 3), an introducer apparatus 28, a distal hub 38, a catheter 52, and a locking nut (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3) located on an exterior of a body of the distal hub (as seen in Fig 3) and threaded onto the flange of the proximal hub (as seen in Fig 4) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a lock nut, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US Pat 3,352,306)/Schaeffer (PG PUB 2012/0109078)/Balbierz et al. (US Pat 5,156,596) in view of Winnie (US Pat 3,782,381).
Re claim 7, Hirsch/Schaeffer/Balbierz disclose all the claimed features except that the proximal hub includes a pair of wings that extend from the body of the proximal hub transverse to the first internal communication lumen. Winnie, however, teaches a catheter system (as seen in Fig 1,2; it is noted that all reference characters refer to Fig 1 unless otherwise noted) comprising a proximal hub 18, an introducer apparatus 14, a distal hub 36 and a catheter 32, wherein the proximal hub includes a pair of wings 20,21 that extend from a body of the proximal hub transverse to a lumen running therethrough (as seen in Fig 1) for the purpose of providing a gripping means by which a user can exercise improved control during insertion of the introducer apparatus into the patient’s body (Col 7, Lines 38-45) and an attachment means for properly securing the introducer apparatus to the patient’s body (Col 8, Lines 35-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer to include a pair of wings, as taught by Winnie, for the purpose of providing a gripping means by which a user can exercise improved control during insertion of the introducer apparatus into the patient’s body (Col 7, Lines 38-45) and an attachment means for properly securing the introducer apparatus to the patient’s body (Col 8, Lines 35-37).
Re claim 8, Hirsch/Schaeffer disclose all the claimed features except a locking collar, wherein the locking collar secures the distal hub to the proximal hub. Balbierz, however, teaches providing a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46 in Fig 3) that secures the distal hub to the proximal hub (as seen in Fig 4) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer to include a locking collar, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).

Claims 21, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US Pat 3,352,306) in view of Schaeffer (PG PUB 2012/0109078) and Winnie (US Pat 3,782,381).
Re claim 21, Hirsch discloses a catheter system (as seen assembled in Fig 1,3-12 and disassembled in Fig 2; it is noted that all reference characters cited below refer to Fig 7 unless otherwise noted) comprising: a proximal4 hub 6+7, the proximal hub comprising a body (the structure forming the entirety of hub 6+7) having a first end (to the left in Fig 3) and a second end (to the right in Fig 3) and a first unobstructed valveless internal communication lumen 10 through the body; an introducer apparatus 5 having a first end (to the left in Fig 3) and a second end (to the right in Fig 3), the introducer apparatus connected to the proximal hub (as seen in Fig 7), the introducer apparatus having a second internal communication lumen (not labeled, but seen with needle n extending therethrough in Fig 7) in communication with the first unobstructed valveless internal communication lumen (as seen in Fig 7), wherein a first portion (a left-most portion of the introducer apparatus) of the introducer apparatus is positioned within the first unobstructed valveless internal communication lumen (as best seen in Fig 7) and a second portion (the right-most portion of the introducer apparatus) of the introducer apparatus extends from the second end of the proximal hub (as best seen in Fig 3), wherein the introducer apparatus is a non-splitting sheath (“cannula” – Col 2, Line 53; as no split is disclosed in the specification nor shown in the drawings); a distal hub 13+14, the distal hub comprising a body (the structure forming the entirety of hub 13+14) having a first end (to the left in Fig 3), a second end (to the right in Fig 3), and a third internal communication lumen 18 through the body, wherein the third internal communication lumen is in communication with the first unobstructed valveless internal communication lumen (as seen in Fig 7, at least a portion of the third lumen is located within the first internal communication lumen; it is noted that Applicant’s Reply filed 9/22/2021 defines the phrase “in communication with” as meaning “within”5); and a catheter n having a fourth internal communication lumen (not labeled but seen in Fig 7), the catheter extends through the first, second, and third internal communication lumens (as seen in Fig 7) and a portion (the right-most portion of the catheter) of the catheter extends from the second end of the introducer apparatus (as seen in Fig 3; Col 3, Line 2 discloses that reference character e, as seen in Fig 3, is the sharpened end of the catheter n; Col 3, Line 69 – Col 4, Line 2), wherein the proximal hub and introducer apparatus are operable to be moved along the catheter extending24858-8617-9366.vlSERIAL NO.: 16/548,460CONFIRMATION NO.: 2577APPLICANT: TIMOTHY ALAN DUVALLATTY. REF.: 22608.004US01 through the proximal hub and introducer apparatus in a direction towards the distal hub to connect the proximal hub with the distal hub (as seen in Fig 2; Col 4, Lines 44-48 and Col 5, Lines 26-43).  Hirsch does not explicitly disclose the thickness of the introducer apparatus/non-splitting sheath and, therefore, does not explicitly disclose that the introducer apparatus/non-splitting sheath is “thin-walled” as defined by Applicant’s disclosure6; additionally, Hirsch does not disclose that the proximal hub includes a pair of wings that extend from the body of the proximal hub transverse to the first unobstructed valveless internal communication lumen and wherein each wing of the pair of wings includes one or more openings through the wing.
Schaeffer, however, teaches an introducer apparatus 30 (Fig 2) in the form of a non-splitting thin-walled sheath (as seen in Fig 2, no splitting means is present nor is one disclosed in the Specification, thus rendering the sheath “non-splitting’; Fig 2 shows and Para 34 discloses that the sheath wall is comprised of an inner layer 34, reinforcing member 38 and outer layer 36 that together form a wall thickness T2 – Para 44 discloses that the inner layer 34 has a thickness of about 0.001 inches and the reinforcing member 38 has a thickness of about 0.001 inches, and Para 46 discloses that the outer layer 36 has a thickness of about 0.001 inches, resulting in the sheath wall having a thickness of 0.003 inch) for the purpose of preventing kinking of the introducer apparatus while allowing it to be torqued, pushed and pulled on its way to the desired site in the body (Para 6). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch’s introducer apparatus/non-splitting sheath to be “thin-walled”, as disclosed by Schaeffer, for the purpose of preventing kinking of the introducer apparatus while allowing it to be torqued, pushed and pulled on its way to the desired site in the body (Para 6). Hirsch as modified by Schaeffer still does not disclose that the proximal hub includes a pair of wings that extend from the body of the proximal hub transverse to the first unobstructed valveless internal communication lumen and wherein each wing of the pair of wings includes one or more openings through the wing.
Winnie, however, teaches a catheter system (as seen in Fig 1,2; it is noted that all reference characters refer to Fig 1 unless otherwise noted) comprising a proximal hub 18, an introducer apparatus 14, a distal hub 36 and a catheter 32, wherein the proximal hub includes a pair of wings 20,21 that extend from a body of the proximal hub transverse to a lumen running therethrough (as seen in Fig 1) and each wing of the pair of wings includes an opening (as seen in Fig 1 but not labeled; described in Col 5, Lines 54-59) through the wing (as seen in Fig 1) for the purpose of providing a gripping means by which a user can exercise improved control during insertion of the introducer apparatus into the patient’s body (Col 7, Lines 38-45) and an attachment means for properly securing the introducer apparatus to the patient’s body (Col 8, Lines 35-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer to include a pair of wings each having including an opening, as taught by Winnie, for the purpose of providing a gripping means by which a user can exercise improved control during insertion of the introducer apparatus into the patient’s body (Col 7, Lines 38-45) and an attachment means for properly securing the introducer apparatus to the patient’s body (Col 8, Lines 35-37).
Re claim 24, Hirsch discloses that the second end of the introducer apparatus includes a tipped end 12 (best seen in Fig 12; “somewhat thinner wall tip 12”, Col 2, Line 68).  
Re claim 28, Hirsch discloses that the body of the proximal hub further comprises a flange 8 located at the first end (as seen in Fig 6,7).

Claims 23, 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US Pat 3,352,306)/Schaeffer (PG PUB 2012/0109078)/Winnie (US Pat 3,782,381) in view of Balbierz et al. (US Pat 5,156,596).
Re claim 23, Hirsch/Schaeffer/Winnie discloses all the claimed features except that the catheter includes a fifth internal communication lumen and the distal hub includes a sixth internal communication lumen and wherein the fifth internal communication lumen is in communication with the sixth internal communication lumen.  Balbierz, however, teaches a catheter system 10 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising a proximal hub 22 with a first lumen (not labeled but seen in Fig 4 as the entire interior of proximal hub 22), an introducer apparatus 28 with a second lumen 34 (seen in Fig 4 and labeled in Fig 2), a distal hub 38 with a third lumen 44 (Fig 4), a catheter 52 with a fourth lumen 90 (Fig 11), wherein the catheter additionally includes a fifth internal communication lumen 92 (Fig 11) in communication with a sixth internal communication lumen 40 (Fig 4) of the distal hub (as seen in Fig 10) for the purpose of allowing introduction and extraction of fluids through a single catheter (Col 9, Lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer/Winnie to include a catheter with both a fourth lumen and a fifth lumen and to include a distal hub with both a third lumen and a sixth lumen, as taught by Balbierz, for the purpose of allowing introduction and extractions through a single catheter (Col 9, Lines 45-50).    
Re claim 25, Hirsch discloses that the first end of the proximal hub comprises a female slip mating portion 7 and the second end of the distal hub comprises a male slip mating assembly 13 positioned within the female slip mating portion of the proximal hub (as seen in Fig 7), but Hirsch/Schaeffer/Winnie do not disclose that the female slip mating portion is a female slip luer mating portion.   Balbierz, however, teaches a catheter system 10 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising a proximal hub 22, an introducer apparatus 28, a distal hub 38 and a catheter 52 wherein a first end (to the right in Fig 5) of the proximal hub comprises a female slip luer mating portion 24 (Fig 4; Col 7, Line 65 – Col 8, Line 1) and a second end (to the left in Fig 5) of the distal hub comprises a male slip mating assembly 46 (Fig 4) positioned within the female slip luer mating portion of the proximal hub (as seen in Fig 4,5) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer/Winnie to include the female slip mating portion of the proximal hub as a female slip luer mating portion, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).
Re claim 26, Hirsch discloses that the first end of the distal hub comprises a luer fitting (Col 3, Lines 26-31).  
Re claim 27, Hirsch/Schaeffer/Winnie disclose all the claimed features except a locking collar, wherein the locking collar secures the distal hub to the proximal hub. Balbierz, however, teaches providing a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46 in Fig 3) that secures the distal hub to the proximal hub (as seen in Fig 4) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer/Winnie to include a locking collar, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).
Re claim 29, Hirsch/Schaeffer/Winnie disclose all the claimed features except a lock nut located on an exterior of the body of the distal hub and threaded onto the flange of the proximal hub. Balbierz, however, teaches a catheter system 10 (Fig 5; it is noted that all reference characters cited below refer to Fig 5 unless otherwise noted) comprising a proximal hub 22 having a flange (at the proximal-most end of section 24, as seen in Fig 3), an introducer apparatus 28, a distal hub 38, a catheter 52, and a lock nut (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3) located on an exterior of a body of the distal hub (as seen in Fig 3) and threaded onto the flange of the proximal hub (as seen in Fig 4) for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hirsch/Schaeffer/Winnie include a lock nut, as taught by Balbierz, for the purpose of allowing the hubs to be locked together (Col 7, Line 65 – Col 8, Line 1).

Response to Arguments
Applicant’s arguments filed 6/27/2022 have been considered but are moot in view of the present rejections that utilize the newly applied Hirsch and Schaeffer references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that in this application, the term “proximal” refers to the direction closest to the patient and furthest from the user, while the term “distal” refers to the direction closest to the user and furthest from the patient.
        2 Applicant’s 9/22/2021 Reply states that because “the catheter [700] extends from the introducer apparatus [200] by passing through the internal communication lumens of the proximal hub [100], the distal hub [600] and the introducer apparatus [200]”, “the internal communications of these three elements must be in communication with each other”. Based on this explanation, it appears that Applicant is using the phrase “in communication with” to describe a relationship where one element is within another element.
        3 Para 31 of Applicant’s specification recites “The introducer disclosed herein may be a thin-walled device, which used herein is a device having a wall thickness of 0.004 inches or less”, thus defining the phrase “thin-walled” as requiring a wall thickness of 0.004 inches or less.
        4 See footnote 1 above.
        5 See footnote 2 above.
        6 See footnote 3 above.